AO 724
(Rev, 8/82)

 

 

Case 5:20-cv-00153-LGW-BWC Document5 Filed 02/24/21 Page 1 of 2

In the Gnited States District Court
Por the Southern District of Georgia

WMapcross Dibision
OSCAR VENTURA RODRIGUEZ, *
*
Plaintiff, * CIVIL ACTION NO.:: 5:20-cv-153

*

Vv. *

*

WARDEN D. GREENWALT, *
*

*

Defendant.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Plaintiff did not file Objections
to this Report and Recommendation. In fact, this Court’s
mailing was returned to the Court as undeliverable, with the
notations: “Return to Sender: No Longer Here 2/4” and “Return to
Sender, Not Deliverable as Addressed, Unable to Forward.”
Dkt. No. 4, p. 1.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this

Court's directives and failure to prosecute, DIRECTS the Clerk

 
AQ 72A
(Rev. 8/82)

 

 

 

Case 5:20-cv-00153-LGW-BWC Document5 Filed 02/24/21 Page 2 of 2

of Court to CLOSE this case and enter the appropriate judgment
of dismissal, and DENIES Plaintiff in forma pauperis status on
appeal.

SO ORDERED, this 2% day of (ee ee , 2021.

 

HOM LISA GOBBEY oo
ITED TES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
